Exhibit 10.2

 

 

 

 

 

 

 

 

 



EXHIBIT B

MUTUAL

RELEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 1 

 

  

MUTUAL WAIVER AND RELEASE OF CLAIMS

 

This Mutual Waiver and Release of Claims (this “Release”) is made as of this day
of January, 2018 (the “Effective Date”) by Legacy Education Alliance Holdings,
Inc. (as successor in interest to Tigrent, Inc.) (“Licensee”), Anthony Humpage
and James May (Licensee, Anthony Humpage and James May are collectively referred
to as the, “Licensee Parties”), on the one hand, and Rich Dad Operating Company,
LLC (“Licensor”), Robert Kiyosaki, Kim Kiyosaki, Michael Sullivan, and Shane
Caniglia (Licensor, Robert Kiyosaki, Kim Kiyosaki, Michael Sullivan and Shane
Caniglia are collectively referred to as the “Licensor Parties”). The Licensee
Parties and Licensor Parties are collectively referred to as the “Parties”.

 

WHEREAS, Licensor and Licensee, as successor to Tigrent Inc., entered into that
certain Rich Dad Operating Company, LLC License Agreement, dated September 1,
2013, as amended by that certain First Amendment to Rich Dad Operating Company,
LLC Operating Agreement, dated April 22, 2014 (collectively, the “License
Agreement”), pursuant to which Licensee was granted the right to utilize and
commercialize certain intellectual property owned by Licensor and its
affiliates; and

 

WHEREAS, the Parties desire to mutually release each other from any all claims
and liabilities pursuant to the terms and conditions of this Release.

 

NOW, THEREFORE, in consideration of the mutual obligations contained herein, and
for other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties hereby
agree as follows:

 

1. Release.

 

(a) By Licensee Parties: Effective upon the full execution of the Second
Amendment to Rich Dad Operating Company, LLC License Agreement (“Second
Amendment”), the Licensee Parties, and each of their respective affiliates,
parents, divisions, successors, assigns, predecessors and heirs, and all persons
or firms claiming by, through, under, or on behalf of any or all of them (the
“Licensee Release Parties”), hereby release, acquit and forever discharge the
Licensor Parties, and each of their respective owners, officers, employees,
representatives, affiliates, parents, subsidiaries, divisions, successors,
assigns, spouses, predecessors and heirs, from any and all claims, liabilities,
damages, expenses, actions or causes of action which any of the Licensee Release
Parties may now have or has ever had, whether known or unknown, past or present,
absolute or contingent, suspected or unsuspected, of any nature whatsoever,
directly or indirectly arising out of or relating to the execution, performance
and/or breach of the License Agreement or the offer, sale or acceptance of the
licensed rights related thereto (including, but not limited to any disclosures
and representations made in connection therewith), including any ongoing breach
that is in existence as of the date of this Release and that remains uncured
following the execution of this Release (“Licensee Released Claims”). Licensee
Released Claims are limited to Claims which exist as of the date of execution of
this Release and/or Claims that are based on existing circumstances that would
mature into Claims with the passage of time. Licensee Released Claims do not
include Claims that may arise under the Second Amendment following the execution
of this Release.

 



 2 

 

  

(b) By Licensor: Effective upon the full execution of the Second Amendment, the
Licensor Parties, and each of their respective affiliates, parents, divisions,
successors, assigns, predecessors and heirs, and all persons or firms claiming
by, through, under, or on behalf of any or all of them (the “Licensor Release
Parties”), hereby release, acquit and forever discharge the Licensee Parties,
and each of their respective owners, officers, employees, representatives,
affiliates, parents, subsidiaries, divisions, successors, assigns, spouses,
predecessors and heirs, from any and all claims, liabilities, damages, expenses,
actions or causes of action which the Licensor Release Parties may now have or
has ever had, whether known or unknown, past or present, absolute or contingent,
suspected or unsuspected, of any nature whatsoever, directly or indirectly
arising out of or relating to the execution, performance and/or breach of the
License Agreement or the offer, sale or acceptance of the licensed rights
related thereto (including, but not limited to, any disclosures and
representations made in connection therewith), including any ongoing breach that
is in existence as of the date of this Release and that remains uncured
following the execution of this Release (“Licensor Released Claims”). Licensor
Released Claims are limited to Claims which exist as of the date of execution of
this Release and/or Claims that are based on existing circumstances that would
mature into Claims with the passage of time. Licensor Released Claims do not
include Claims that may arise under the Second Amendment following the execution
of this Release.

 

(c) Nondisparagement. Each of the Licensee Parties expressly covenants and
agrees not to make any false representation of facts, or to defame, disparage,
discredit or deprecate any of the Licensor Parties or otherwise communicate with
any person or entity in a manner intending to damage any of the Licensor
Parties, the business conducted by any of the Licensor Parties or the reputation
of any of the Licensor Parties. Each of the Licensor Parties expressly covenants
and agrees not to make any false representation of facts, or to defame,
disparage, discredit or deprecate any of the Licensee Parties or otherwise
communicate with any person or entity in a manner intending to damage any of the
Licensee Parties, the business conducted by any of the Licensee Parties or the
reputation of any of the Licensee Parties. For purposes of clarity, the
obligations in this Section apply to all methods of communications, including
the making of statements or representations through direct verbal or written
communication as well as the making of statements or representations on the
Internet, through social media sites or through any other verbal, digital or
electronic method of communication. The obligations in this Section also
prohibit the parties from indirectly violating this Section by influencing or
encouraging third parties to engage in activities that would constitute a
violation of this Section if conducted directly by a Licensee Party or Licensor
Party.

 

2. Representations and Warranties.

 

(a) By Licensee Parties: Each of the Licensee Parties represents and warrants
that: (i) each of the Licensee Parties are duly authorized to execute this
Release and perform their obligations hereunder; (ii) neither Licensee nor any
of the other Licensee Parties has assigned, transferred or conveyed, either
voluntarily or by operation of law, any of their rights or claims against any of
the Licensor Parties or any of the rights, claims or obligations being released
hereunder; (iii) the Licensee Parties have not and shall not (a) institute or
cause to be instituted against any of the Licensor Release Parties any legal
proceeding of any kind, including the filing of any claim or complaint with any
state or federal court or regulatory agency, alleging any violation of common
law, statute, regulation or public policy premised upon any legal theory or
claim whatsoever relating to the matters released in this Release or (b) make
any verbal, written or other communication with the intent to damage or
adversely impact any Licensor Release Party’s reputation or goodwill; and (iv)
no predecessor or affiliated company or affiliated person of Licensee holds any
claims against any of the Licensor Parties of the type being released under this
Release.

 



 3 

 

  

(b) By Licensor Parties: Each of the Licensor Parties represents and warrants
that: (i) each of the Licensor Parties is duly authorized to execute this
Release and perform their obligations hereunder; (ii) neither Licensor nor any
of the other Licensor Parties has assigned, transferred or conveyed, either
voluntarily or by operation of law, any of its rights or claims against any of
the Licensee Parties or any of the rights, claims or obligations being released
hereunder; (iii) the Licensor Parties have not and shall not (a) institute or
cause to be instituted against any of the Licensee Release Parties any legal
proceeding of any kind, including the filing of any claim or complaint with any
state or federal court or regulatory agency, alleging any violation of common
law, statute, regulation or public policy premised upon any legal theory or
claim whatsoever relating to the matters released in this Release or (b) make
any verbal, written or other communication with the intent to damage or
adversely impact any Licensee Release Party’s reputation or goodwill; and (iv)
no predecessor or affiliated company or affiliated person of Licensor holds any
claims against any of the Licensee Parties of the type being released under this
Release.

 

3. Miscellaneous.

 

(a) The Parties agree that each has read and fully understands this Release and
that the opportunity has been afforded to each Party to discuss the terms and
contents of said Release with legal counsel and/or that such a discussion with
legal counsel has occurred.

 

(b) This Release shall be construed and governed by the laws of the State of
Arizona.

 

(c) In the event that it shall be necessary for any Party to institute legal
action to enforce, or for the breach of, any of the terms and conditions or
provisions of this Release, the prevailing Party in such action shall be
entitled to recover all of its reasonable costs and attorneys’ fees.

 

(d) All of the provisions of this Release shall be binding upon and inure to the
benefit of the Parties and their respective current and future directors,
officers, partners, attorneys, agents, employees, shareholders and the spouses
of such individuals, successors, affiliates, and assigns.

 

(e) This Release contains the entire agreement and understanding between the
Parties with respect to the subject matter hereof and supersedes and is in lieu
of all prior and contemporaneous agreements, understandings, inducements and
conditions, expressed or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. This Release may not be modified except in
a writing signed by each of the Parties.

 

(f) If one or more of the provisions of this Release shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect or impair any other provision of
this Release, but this Release shall be construed as if such invalid, illegal or
unenforceable provision had not been contained herein.

 

(g) The Parties agree to do such further acts and things and to execute and
deliver such additional agreements and instruments as any Party may reasonably
require to consummate, evidence, or confirm the transactions contemplated
hereby.

 

(h) This Release may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute but one document.

 

[Signature Page Follows]

 



 4 

 

 

IN WITNESS WHEREOF, the Parties have executed this Release as of the date first
written above.

 

  LICENSEE:       Legacy Education Alliance Holdings, Inc.         By: /s/ James
E. May   Name: James E. may   Its: Executive Vice President

 

STATE OF                                 )

                                                     ) ss.

County of                                   )

 

SUBSCRIBED AND SWORN to before me this           day
of                          , 2018 by
                                                        .

 

          Notary Public My Commission Expires:          

 

ANTHONY HUMPAGE:          /s/ Anthony Humpage   Name: Anthony Humpage

 

STATE OF                                 )

                                                     ) ss.

County of                                   )

 

SUBSCRIBED AND SWORN to before me this          day of                        ,
2018, by Anthony Humpage.

  

          Notary Public My Commission Expires:          

 



 5 

 

  

JAMES MAY:        /s/ James E. May Name: JAMES MAY  

 

STATE OF                                 )

                                                     ) ss.

County of                                   )

 

SUBSCRIBED AND SWORN to before me this        day of            , 2018, by James
May.

 



          Notary Public My Commission Expires:          

 



  LICENSOR:       Rich Dad Operating Company, LLC         By: s/ Michael R.
Sullivan   Name: Michael R. Sullivan   Its: Chief Executive Officer

 

STATE OF                                 )

                                                     ) ss.

County of                                   )

 

SUBSCRIBED AND SWORN to before me this       day of            , 2018 by
                .

 



          Notary Public My Commission Expires:          



 



 6 

 

 

  ROBERT KIYOSAKI:       /s/ Robert Kiyosaki   Name: Robert Kiyosaki

 

STATE OF                                 )

                                                     ) ss.

County of                                   )

 

SUBSCRIBED AND SWORN to before me this      day of            , 2018, by Robert
Kiyosaki.

 



          Notary Public My Commission Expires:          



 



  KIM KIYOSAKI:       /s/ Kim Kiyosaki   Name: Kim Kiyosaki

 

STATE OF                                 )

                                                     ) ss.

County of                                   )

 

SUBSCRIBED AND SWORN to before me this       day of            , 2018, by Kim
Kiyosaki.

 



          Notary Public My Commission Expires:          



 



 7 

 

  

  MICHAEL SULLIVAN       /s/ Michael Sullivan   Name: Michael Sullivan

 

STATE OF                                 )

                                                     ) ss.

County of                                   )

 

SUBSCRIBED AND SWORN to before me this        day of             , 2018, by
Michael Sullivan.

  



          Notary Public My Commission Expires:          

 



  SHANE CANIGLIA       /s/ Shane Caniglia   Name: Shane Caniglia

 

STATE OF                                 )

                                                     ) ss.

County of                                   )



 

SUBSCRIBED AND SWORN to before me this       day of             , 2018, by Shane
Caniglia.

 



          Notary Public My Commission Expires:          

 

 

 

8

 

 